ORDER

PER CURIAM:
Cornelius Brown appeals his conviction for drug trafficking in the second degree, in violation of § 195.223 RSMo 1994. He received a thirty year sentence. He also appeals the denial of Rule 29.15 motion for post-conviction relief.
Having considered his arguments, the court finds no error, and we affirm the conviction and the denial of post-conviction relief. The decision is without precedential value. A memorandum has been furnished to the parties. Rules 30.25(b) and 84.16(b).